(6

This Mining Lease

is made the * day of ive 1994 between THE GOVERNMENT OF
THE REPUBLIC OF GHANA (hereinafter called "the Government”)
acting by RICHARD KWAME PEPRAH, the Minister of Energy and Mines
(hereinafter called "the Minister") of the one part and ASHANTI
GOLDFIELDS COMPANY LIMITED (formerly called ASHANTI GOLDFIELDS
CORPORATION GHANA LIMITED) having its registered office at GOLD
HOUSE, P.O. BOX 2665, ACCRA, GHANA, (hereinafter called "the

Company" ) of the second part:
WHEREAS:
1. By the various Mining Leases made between the Government

and the Company, whose dates and short descriptions are set
out in the first schedule hereto (hereinafter called the
"Original Leases") the Government granted unto the Company
all those pieces and parcels of land and mineral rights,
together with all other interests therein contained for the
terms of years, subject to the payment of the rent thereby
reserved and to the covenants, agreements and conditions
therein contained.

2. The Government has agreed with the Company that for the
consideration hereinafter mentioned, the Company shall
surrender the lands, and the mineral rights granted to the
Company by the Original Leases to the Government as the
person entitled to the reversion in such lands, and to the
mineral rights therein, immediately expectant thereon on
the terms granted by the said leases.

3. The Government shall simultaneously execute in favour of
the Company these presents in the form of a new Mining
Lease (hereinafter called "the Lease"), granting unto the
Company mineral rights over the lands more particularly set
out in the second schedule hereto on the terms and
conditions hereinafter appearing.

NOW THIS AGREEMENT WITNESSETH that

In cqnsideration of the Lease hereby granted to the Company by

the Government, the Company as beneficial owner of the Original

Leases hereby surrenders to the Government the lands and mineral

rights granted by the Original Leases to the intent that the

terms thereby granted be merged and be extinquished in the
reversion in the said lands and mineral rights immediately

expectant thereon,but subject to the provisions of paragraph 39

of this Agreement.
1. GRANT OF SURFACE AND MINING RIGHTS
(a) The Government hereby grants to the Company mining
rights to ALL that piece of land described in the
second schedule hereto and more particularly delineated
on the Plan hereto attached and shown edged red
(hereinafter called "the Lease Area") together with
mines, beds, seams, veins, channels and strata of gold

(b)

(c)

(d)

(e)

(h)

and other mineral substances lying and being within and

under the surface for a term of thirty (30) years from

the date of this Agreement.

The Government hereby grants to the Company the

exclusive rights to work, develop and produce gold and

other mineral substances in the Lease Area for the said
term of thirty (30) years (including, the processing,
storing and transportation of ore and materials
together with the rights and powers reasonably
incidental thereto) subject to the provisions of this

Agreement.

The Company shall not, however, conduct any operations

in a sacred area and shall not, without the prior

consent in writing of the Minister conduct any
operations:

(i) within 50 yards of any building, installation,
reservoir or dam, public road, railway or area
appropriated for railway; or

(ii) in an area occupied by a market, burial
ground/cemetery or Government office, or situated
within a town or village or set apart for, used,
appropriated or dedicated to a public purpose.

The Company shall conduct its operations in a manner
consistent with good commercial mining practices so as
not to interfere unreasonably with vegetation in the
Lease Area or with the customary rights and privileges
of persons to hunt and snare game, gather firewood for
domestic purpose or to collect snails.
The public shall be permitted at their sole risk to use
without charge, any road constructed by the Company in
the Lease Area, in a manner consistent with good mining
practices, safety and security, provided that such use
does not unreasonably interfere with the operations of
the Company hereunder and provided also that such
permission shall not extend to areas enclosed for
mining operations.

The Company may use the existing trees in the Lease

Area to the extent that such use is necessary for its

Operations hereunder or cultivate for its exclusive use

such trees, wood or timber species as may be required

for purposes of firewood, timber or mine support.

The Company may use the land in the Le Area for fish

farming and cultivation of crops for the feeding of its

employees.

Nothing contained in this Agrcement shall be deemed to
confer any rights on the Company conflicting with
provisions contained in the Minerals and Mining Law,

1986 P.N.D.C.L. 153 nor to permit the Company to
{ dispense with the necessity of applying for and
| obtaining any permit or authority which the Company may
| be required by law or regulation to obtain in respect
| of any work or activity proposed to be carried out
hereunder.
2. GRANT OF RIGHTS TO THIRD PARTIES IN THE MINING AREA:
(a) Subject to Satisfactory arrangements between the
Government and the Company, the Government shall grant
i the first option to the Company to work minerals other
than gold discovered in the Lease Area
(b) Failing such satisfactory arrangements between the
Government and the Company, the Government reserves the
i right to grant licences to third parties to prospect
for or to enter into agreements for the production of
| minerals other than gold in the Lease Area, provided
tt that any such activity shall not unreasonably interfere
i with the rights granted to the Company hereunder.
3. POWER OF GOVERNMENT TO EXCLUDE PARTS OF THE MINING AREA
(a) The Government may by reasonable notice in writing to
the Company exclude from the Lease Area, at any time

and from time to time, any part which may be required

for any stated public purpose whatsoever, provided ;

1 that: |

' (i) The parts so excluded shall not have a surface

area in the aggregate greater than ten percent of

| the Lease Area.

i (ii) Any parts of the Lease Area so excluded shall

| continue to form part of the Lease Area subject to
this Agreement except that no mining operations
shall be conducted on the parts so excluded.

(iii) No part of the Lease Area shall be so excluded in
respect of which the Company shall have given
prior notice specifying that such part is required

| for mining operations hereunder or on which active
| operations have commenced or are in progress (such

as digging, construction, installation or other
{ works related to gold mining) but, in lieu
thereof, a part equal in area to any such part

shall be excluded for such public purposes, and

\ (iv) The Government shall not take to itself nor grant
1 to third parties the right to mine gold and other
| mineral substances from any part so excluded.

| (b) The Company shall be relieved of all liabilities or
obligations hereunder in respect of any part excluded
| under this paragraph except liabilities or obligations
i accrued prior to such exclusion.

ae

PE ERR

Sy

The Company shall continuously operate in the Lease Area in
accordance with good mining practices until such time as
the reserves or deposits may be exhausted or the mine can
no longer be economically worked or until this Agreement
expires, whichever shall be sooner.

CONDUCT OF OPERATIONS:

(a) The Company shall conduct all of its operations
hereunder with due diligence, efficiency, safety and
economy, in accordance with good mining practices and
in a proper and workmanlike manner, observing sound
technical and engineering principl using appropriate
modern and effective equipment, machinery, materials
and methods, and to pay particular regard to

conservation of ‘resources, reclamation of land and
environmental protection.

(b) The Company shall mine and extract ore in accordance
with Paragraph 5(a) herein utilizing methods which
include quarrying, pitting, trenching, stoping, shaft
sinking, and dredging in the Lease Area.

(c) The Company shall maintain all equipment in good and
safe condition, normal wear and tear excluded, and
shall keep all excavated areas, shafts, pits and
trenches in good and safe condition and take all
practical steps:-

(i) To prevent damage to adjoining farms and villages;

(ii) To avoid damage to trees, crops, buildin
structures and other property in the Lease Area
To the extent, however, that any such damage is
necessary or unavoidable, the Company shall pay
fair and reasonable compensation.

(d) The Company shall fence off effectually from the
adjoining lands, all pits, shafts and other works made
or used under the powers hereof.

(e) The Company shall as far as is necessary or practicable
provide and maintain in good repair and condition
roads, gates, stiles and fences for the convenient
occupation of the surface of the Lease Area.

(£) The Company shall provide and maintain proper and
sufficient drains, culverts, arches to passageways for
carrying off any waters which shall arise or be
produced or interrupted by any of the works hereby
authorised so that the drainage of the Lease Ar
not be prevented or prejudiced. :

may

(a) The Company shall report forthwith to the Minister, the
Chief Executive of the Minerals Commission, the Chief
Inspector of Mines and the Geological
Survey, the the Lease Area of any other

Company shall be given the

option to prospect further and to work the said
minerals, subject to satisfactory arrangements between
the Goverment and the Company.

(b) Failing any

Director of
discovery in
mineral deposits and the

first

such satisfactory arrangements the Company

shall not produce any minerals from the Lease Area
other than gold except where they are unavoidably
linked with the production of gold.

SAMPLES:

(a) The Company shall not during the currency of this
agreement remove, dispose of or destroy, except in

analyses, any cores or samples obtained from the Lease

Area without the prior consent in writing of the Chief
Inspector of Mines.

(b) The Company shall provide the Director of Geological
Survey with such samples from the Lease Area as he may
from time to time reasonably request for, and shall
keep such samples as he may be directed so to do by the
Chief Inspector of Mines.

HEALTH, SAFETY AND ENVIRONMENTAL PROTECTION:

(a) The Company shall comply with all such reasonable
instructions as may from time to time be given by the
Chief Inspector of Mines for securing the health and
safety of persons engaged in or connected with the
operations hereunder.

(b) The Company shall adopt all
precautionary measures to

necessary and practical

Prevent undue pollution of
rivers and other potable water and to ensure that such
pollution does not cause harm or destruction to human
or animal life or fresh water fish or vegetation.

POWER OF CHIEF INSPECTOR OF MINES TO EXECUTE CERTAIN

WORKS:

If the Company shall

provisions of this

at any time fail to comply with any
Agreement or applicable law and such
is likely, in the opinion of the Chief Inspector of
Mines, to:

failure

(i) endanger the health or safety of persons, or
(ii) cause harm or destruction to potable water; or

(iii) result in damage to mining equipment or other
structure and installation;
the Chief Inspector of Mines, shall after giving the

Company reasonable notice, execute any works which in his

=<

11.

12.

opinion are necessary and practicable in the circumstances

and the costs and expenses of such works shall be borne by

the Company.

LIABILITY FOR DAMAGE OR INJURY AND INDEMNITY:

(a) Nothing in this Agreement shall exempt the Company from
liability for any damage, loss or injury caused to any
person, property or interest as a result of the
exercise by the Company of any rights or powers granted
to it under this Agreement.

(b) The Company shall at all times indemnify the Government
and its officers and agents against all claims and
liabilities in respect of any loss suffered by or
damage done to third parties arising out of the
exercise by the Company of any rights or powers granted
to it under this Agreement provided that the Company
shall not so indemnify the Government, its officers and
agents where the claim or liability arises out of the
wrongful or negligent acts of the Government, its
officers and agents.

EMPLOYMENT AND TRAINING:

(a) Citizens of Ghana shall be given preference for
employment by the Company in all phases of its
operations hereunder to the maximum possible extent,
consistent with safety, efficiency and economy.

(b) Except with respect to unskilled personnel, the Company
may employ non-Ghanaian personnel in the conduct of its
operations provided that the number of such
non-Ghanaian personnel employed shall not exceed the
quota permitted by the Government.

(c) The Company shall provide appropriate programmes of
instruction and theoretical and practical training to
ensure the advancement, development, improved skills
and qualification of Ghanaian employees in all
categories of employment.

PREFERENCE FOR GHANAIAN GOODS AND SERVICES:

In the conduct of its operations and in the purchase,

construction and installation of facilities, the Company

shall give preference to:-

(a) materials and products made in Ghana, if such materials
and products are comparable or better in price, quality
and delivery dates than materials and products from
foreign sourc

(b) service agencies located in Ghana owned by Ghanaian
citizens or companies organized pursuant to Ghanaian

‘ law, including but not limited to, insurance agencies,
bidding contractors, import brokers, dealers and agents
if such agencies give or provide equal or better price

(a)

(ce)

(a)

(bd)

(c)

and quality of service than competing foreign firms and
can render services at such ti as the Company may

require.

Any services including
purchase and acquisition of
provided by an affiliated company, shall be obtained
only at a price which is fair and reasonable. The
Company shall, at the request of the Minister, provide
such justification of costs as may be required, duly
supported by an Auditor's certificate if necessary.

in respect of the
terials outside Ghana

Any other transactions between the Company and an
affiliated company shall be on the basis of competitive
international prices and upon such terms and conditions
as would be fair and reasonable had such transactions
taken place between unrelated parties.

The Company shall notify the Minister of any and all
transactions between the Company and an affiliated
company and shall supply such details relating to such
transactions as the Minister may by notice reasonably
require.

TECHNICAL RECORDS:

The Company shall maintain at its registered or mine
offices complete records of pits and trenches
(location, depths of overburden and gravel and a
value) in the Lease Area in such form a y from tim
to time be approved by the Chief Inspector of Min

¥.

Chief Executive of the Minerals Commission and the
Director of Geological Survey.

The Company shall maintain at the said offices copies
of all reports including interpretations dealing with
gold prospects in the Lease Area in the course of its
operations hereunder and copi of all tests and
analyses, geological and geophysical maps, diagrams or
charts relevant to its operations hereunder. These
reports and records may be examined by persons in the
service or acting on behalf of the Government and
authorized in writing by the Minister.

The Company shall maintain at the said offices correct
and intelligible plans and sections of all mines which

plans and sections shall show the operations and
workings which have been carried on as well as dyki
veins, faults and other disturbances which have been

encountered in such workings and operations. All such
plans and sections shall be made, amended and completed
from actual surveys conducted for that purpose.

(4)

Upon expiration or termination of this Agreement or the
surrender of any part of the Lease Area, such records
and data as are required to be maintained pursuant to
this paragraph which relate to the Lease Area, or such
part of the Lease Area as may have been surrendered
shall be delivered to the Chief Inspector of Mines,
Chief Executive of the Minerals Commission and the
Director of Geological Survey and shall become the
property of the Government without charge.

15. PRODUCTION RECORDS:

The
ace!
in

Company shall maintain at the said offices complete and
urate technical records of its operations and production
the Lease Area in such form as may from time to time be

approved by the Chief Inspector of Mines.
~16.. FINANCIAL RECORDS:

(a)

(b)

(d)

The Company shall maintain at its registered or mine
offices detailed and complete accounts and systematic
financial records of its operations as may be required
by law. The books of account shall show all revenues
received by the Company from all sources including its
operations hereunder, as well as all its expenditure.
The Company shall provide for a clear basis for
understanding and relating the financial records and
accounts to its operations.

The Company's books of account shall be kept on the
basis of generally accepted accounting principles.

The Company shall keep separately records and financial
statements in terms of Ghana currency and also in terms
of U.S. Dollars or other international currency and may
record in foreign currency such cla and liabilities

as arise in such foreign currency.

The Company's books of account shall be audited within
six months after the close of each Financial Year by a
qualified Accountant and member of the Ghana Institute
of Chartered Accountants Such auditing shall not in
any way imply acceptance of its results by the
Government or preclude the Government from auditing
such books of account. The Company shall deliver to
the Minister without charge, copies of all or any part
of such financial records as he may from time to time
reasonably request.

17. REPORTS:

(a)

The Company shall furnish a report each quarter, to the
Minister, the Chief Inspector of Mines, the Chief
Executive of the Minerals Commission and the Director
of Geological Survey, in such form as may from time to
time be approved by the Minister, regarding the

(b)

(c)

(d)

(e)

quantities of gold won in that quarter, quantities
sold, the revenue received and royalties payable for
that quarter and such other information as may be
required, Such reports shall be submitted not later
than 30 days after the end of each quarter.

The Company shall furnish a report each half-year to
the Minister, the Chief Inspector of Mines, the Chief
Executive of the Minerals Commission and the Director
of Geological Survey in such form as may from time to
time be approved by the Minister summarizing the
results of its operations in the Lease Area during the
half-year and records to be kept by the Company
pursuant to paragraphs 15, 16 and 17 hereof. Each such
report shall include a description of any geological or
geophysical work carried out by the Company in that
half-year and a plan upon a scale approved by the Chief
Inspector of Mines showing mine workings and dredging
areas. Such reports shall be submitted not later than
forty days after the half-year to which they relate.

The Company shall furnish a report each Financial Year
in such form as may from time to time be approved by
the Minister to the Minister, the Chief Inspector of
Mines, the Chief Executive of the Minerals Commission
and the Director of Geological Survey Department
summarising the results of its operations in the Lease
Area during that Financial Year and the records
required to be kept by the Company pursuant to
Paragraphs 15, 16 and 17 hereof. Each such report
shall include a description of the proposed operations
for the following year with an estimate of the
production and revenue to be obtained therefrom. Such
reports shall be submitted not later than sixty days
after the end of each Financial Year.

The Company shall furnish the Minister, the Chief
Inspector of Mines, the Chief Executive of the Minerals
Commission and the Director of Geological Survey not
later than three months after the expiration or
termination of this Agreement, with a report giving an
account of the geology of the L including the
stratigraphic and structural conditions, together with

a@ geological map on a scale prescribed in the Mining
Regulations.

The Company shall furnish the Minister and the Chief
Executive of the Minerals Commission, with a report of

se Ar

the particulars of any proposed alteration to its
regulations. The Company shall also furnish the
Minister and the Chief Executive of the Minerals
Commission with a report on the particulars of any
fresh issues of shares of its capital stock or
borrowings in excess of an amount equivalent to the
Stated Capital of the Company. All such reports shall
be in such form as the Minister may require and shall
be submitted not less than twenty one days (or such
lesser period as the Minister may agree) in advance of
the proposed alteration, issue or borrowing, as the
case may be.

(f) The Company shall, not later than 180 days after the
end of each Financial Year, furnish the Minister and
the Chief Executive of the Minerals Commission with a
copy each of its annual financial reports including a
balance sheet, profit and loss account, and all notes
pertaining thereto, duly certified by a qualified
accountant who is a member of the Ghana Institute of
Chartered Accountants. Such certificate shall not in
any way imply acceptance of such reports by the
Government or preclude the Government from auditing the
Company's books of account.

(g) The Company shall furnish the Minister, the Chief
Inspector of Mines, the Chief Executive of the Minerals
Commission and the Director of Geological Survey with
such other reports and information concerning its
operations as they may from time to time reasonably
require.

18. INSPECTION:

‘ (a) Any person or persons in the service of or acting on
behalf of the Government and authorized in writing by
the Minister shall be entitled at all reasonable times
to enter into and upon any part of the Lease Area and
the Company's registered office, for any of the
following purposes:

(i) to examine the mine workings, equipment,
buildings, installation and any other structures
used in the mining operation;

(ii) to inspect the samples which the Company is
required to keep in accordance with the provisions
of this Agreement;

(iii) to inspect and check the accuracy of the weights
and measures and weighing and measuring devices,
used or kept by the Company;

(iv) to examine and make abstracts of the books and
records kept by the Company pursuant to this
Agreement; ~

(v) to verify or ensure compliance by the Company with;
all applicable laws and regulations and with its
obligations hereunder;

(vi) to execute any works which the Chief Inspector of
Mines may be entitled to execute in accordance
with the provisions of the Mining Laws and
Regulations of Ghana, or of this Agreement.

(b) The Company shall make reasonable arrangements to
facilitate any such work or inspection, including
making available employees of the Company to render
assistance with respect to any such work or

inspection, All such works and inspections shall be
listed by the Company in the reports furnished each
half year.

CONFIDENTIAL TREATMENT:

The Government shall treat all information supplied by the
Company hereunder as confidential for a period of five
years from the date of submission of such information or
upon termination of this Agreement whichever is sooner and
shall not reveal such information to third parties except
with the written consent of the Company which consent shall
not be unreasonably withheld. The Government and persons
authorized by the Government may nevertheless use such
information received from the Company for the purpose of
preparing and publishing general reports on Minerals in
Ghana and in connection with any dispute between the
Government and the Company.

RENT

(a) The Company shall, subject to review as hereinafter
provided, pay to the Government an annual rent being
Ten thousand and twenty-eight United States Dollars
(USD10,028.00) (calculated on the basis of USD30.00 per
square kilometre).

(b) The said rent shall be paid half yearly in advance on
or before the first day of January and on or before the
first day of July in each year. The payment of rent
may if the company so elects be made in the cedi
equivalent at the date(s) of payment of the amount
specified in sub-paragraph (a) above.

(c) The said rent shall be reviewed every fifth anniversary
of the date of this Lease (each such anniversary being
hereinafter referred to as a "Review Date"). At each
Review Date, the said rent shall be reviewed and shal)
thereafter (unless otherwise agreed) be increased by
the Government provided always that the rent payable
following each Review Date shall not exceed the rent
payable immediately before the relevant Review Date by
more than 20%.

(d) In the event of a surrender of any part of the Lease
Area pursuant to paragraph 25 hereof, no rental
payments shall be refunded in whole or in part in
respect of any area so surrendered for which yearly
rental has been paid in advance nor shall rental
payments be refunded in the event of termination.

21. ROYALTIES

(a)

(b)

(ce)

(da)

The Company shall pay to the Government royalty as
prescribed by legislation.

The Company shall pay royalty to the Government each
quarter through the Commissioner of Internal Revenue
based on the production for that quarter, within 30
days from the end of the quarter. Any necessary
adjustments shall be made annually within 60 days of
the end of each Financial Year, except that any
over-payment of royalty shall not be refunded by the
Government but shall be credited a;
and payable in the next quarter.

In the event of a dispute with respect to the amount of
royalty payable hereunder the Company shall first make
payment of the lower of the disputed amounts and shall
pay forthwith any further royalty which shall be agreed
upon or determined to be payable by arbitration in
accordance with paragraph 35 hereof. Such further
royalty shall carry interest to be agreed upon or at
the ruling prime rate in Ghana at the time of the award
or agreement to take effect from the date on which such
amount ought originally to have been paid.

The Company shall also pay royalty on all timber felled
by the Company in accordance with existing legislation.

inst royalty due

22. LATE PAYMENTS

(a)

(b)

Anything herein contained to the contrary
notwithstanding, the Company shall pay as penalty for
any late payment of any amounts due to the Government
hereunder, an additional amount calculated at the Bank
of Ghana re-discount rate for every thirty-day period
or part thereof for the period of the delay in paying
the amounts that is to say the period between the
actual payment date and the date on which each such
payment should have been made.

In the event the Company shall fail to make payment to
the Government of any amount due hereunder, the
Government without prejudice to any other rights and
remedies to which it may be entitled, may, after giving
30 days notice in writing, enter into and upon the
Lease Area and seize and distrain and sell as landlords
may do for rent in arrears, all or any of the stocks of
gold produced therefrom, and the plant and equipment,
materials and supplies belonging to the Company which

23.

24,

25.

shall be thereon; and out of the monies obtained from
the sale of such distress may retain and pay all of the
arrears of any amounts due hereunder and the costs and
expenses incidental to any such distress and sale and
deliver up the surplus (if any) to the Company.

TAXATION:

The Company shall pay tax in accordance with the laws of
Ghana.

FOREIGN EXCHANGE:

All foreign exchange transactions shall be in accordance

with the laws of Ghana.
SURRENDER:

(a)

(b)

The Company may surrender at any time and from time to
time, by giving not less than three months’ notice to
the Minister, all its rights hereunder in respect of
any part of the Lease Area not larger in the aggregate
than 20% of the said Area. The Company may surrender a
larger part of the Lease Area by giving not less than
twelve months' notice to the Minister. The Company
shall be relieved of all obligations in respect of the
part or parts of the Lease Area so surrendered except
those obligations which accrued prior to the effective
date of surrender.

The Company shall leave the part of the Lease Area
surrendered and everything thereon in a good and safe
condition, provided, however that the Company shall
have no such obligations for areas surrendered on which
the Company has not undertaken any works or which have
not been affected by the operations of the Company.
The Company shall take all reasonable measures, in
accordance with good mining practices to leave the
surface of such part of the Le
good and usable condition having regard to the ecology,

e Area surrendered, in

drainage, reclamation and the protection of the
environment. In the event that the Company fails to do
so, the Minister shall

make such part and everything thereon safe and in good,
usable condition at the expense of the Company. The
provisions of sub-paragraphs (a) and (c) of Paragraph
28 hereof shall apply.

The Company shall, on such terms and conditions as may
be agreed upon between the Government and the Company,
be entitled to such wayleaves, easements or other
rights through or across the surrendered part or parts
as may be necessary for its operations and such
wayleaves shall not form part or be included in the
calculation of the area of the retained part.
26.

27.

28.

(d) The Government may require that there be reserved over
any part surrendered such wayleaves, easements or other
rights as will in its opinion be necessary or
convenient to any party to whom the Government may
subsequently grant a prospecting licence or mining
lease.

EXTENSION:

If the Company, not less than one year before the

expiration of this Agreement applies to the Minister for an

extension of the term hereof and if the Company shall not
be in default at that time in the performance of any of its
obligations hereunder, the Company shall be entitled to an
extension of the period of this Agr mt upon such terms

and conditions as the parties may then agree.

The Company may, if in its opinion the mine can no longer
be economically worked, terminate this Agreement by giving
not less than nine (9) months' notice to the Government.
Such termination shall be without prejudice to any
obligation or liability incurred by the Company hereunder
prior to the effective date of such termination.

(a) The Government may, subject to the provisions of this
paragraph, terminate this Agreement if any of the

following events shall occur:-
(i) The Company shall fail to make any of the payments
described in this Agreement on the payment date;
(ii) The Company shall contravene or fail to comply
with any other provisions of this Agreement; or
(iii) The Company shall become insolvent or bankrupt or
enter into any composition with its creditors or
go into liquidation, whether compulsory or
voluntary, except for the purposes of
reconstruction or amalgamation; or
(iv) The Company makes a written statement to the
Government on any material matter in connection
with this Agreement or with its operations which
the Company knows to be false or makes recklessly
without due regard as to whether it was true or
false.
(b) If and whenever the Government decides there are
grounds to terminate this Agr nt pursuant to clauses
(i) and (ii) of the preceding sub-paragraph, the

Government shall give the Company notice specifying the
Particular contravention or failure and permit the
Company to remedy the same within three months of such

29.

(d)

(e)

notice, or such longer period as the Minister may
specify in such notice as being reasonable in the
circumstances.

If the Company shall fail to remedy any event specified
in clauses (i) and (ii) of sub-paragraph (a) of this
Paragraph within the stated period, or an event
specified in clauses (iii) and (iv) of the said
sub-paragraph shall occur the Government may by notice
to the Company terminate this Agreement, provided that
if the Company disputes whether there has been any
contravention or failure to comply with the conditions
hereof (including any dispute as to the calculation of
payments by the Company to the Government hereunder),
and the Company shall, within such period as aforesaid
refer the dispute to arbitration in accordance with
Paragraph 35 hereof and, thereafter, diligently
prosecute its claim thereunder, the Government shall
not terminate this Agreement except as the same may be
consistent with the terms of the arbitration award.

No delay or omission or course of dealing by the
Government shall impair any of its rights hereunder or
be construed to be a waiver of any event specified in
sub-paragraph (a) of this Paragraph or an acquiescence
therein.

Upon termination of this Agreement, every right of the
Company hereunder shall cease (save as otherwise
specifically provided hereunder) but subject
nevertheless and without prejudice to any obligation or
liability imposed or incurred under this Agreement
prior to the effective date of termination and to such
rights as the Government may have under the law.

(a)

(b)

Upon the termination or expiration of this Agreement,
immovable assets of the Company in the Lease Area and
all other appurtenances, pits, trenches and boreholes
shall on the effective date of termination or
expiration, become the property of the Government
without charge.

All materials, supplies, vehicles and other movable
assets of the Company in the Lease Area which are fully
depreciated for tax purposes, shall become the property
of the Government without charge on the effective date
of termination or expiration.

Any such property which is not then fully depreciated
for tax purposes shall be offered for sale to the
Government within sixty days from the effective date of
such termination or expiration at the depreciated

(d

(e

)

cost. If the Government shall not accept such offer
within sixty days, the Company may sell, remove or
otherwise dispose of all such property within 3 period
of one hundred and eighty days after the expiration of
such offer. All such property not sold, removed o:
otherwise disposed of shall become the property of the
Government without charge.

Notwithstanding the foregoing, the Minister, may by
notice to the Company require the removal or
destruction of any assets of the Company in the Lease
Area and if the Company does not remove or destroy such
assets within a period of thirty days from the date of
the Minister's notice to that effect, the Minister
shall cause such removal or destruction at the expense
of the Company.

The Company shall take all reasonable measures to
ensure that all of the assets to be offered for sale to
the Government or transferred to the Government in
accordance with this Paragraph shall be maintained in
substantially the same condition in which they were at
the date of the termination or the date on which the
Company reasonably knew that such termination would
occur and any such assets shall not be disposed of,
dismantled or destroyed except as specifically provided
for in this Paragraph.

Upon the termination or expiration of this Agreement,
the Company shall leave the Lease Area and everything
thereon in good condition, having regard to the
ecology, drainage, reclamation,
Protection, health and safety; provided however that

environmental

the Company shall have no obligation in respect of
areas where the Company has not undertaken any work or
which have not been affected by the Company's
operations. In this connection, unless the Chief
Inspector of Mines otherwise directs, the Company
shall, in accordance with good mining practice, fill up
or fence and make safe all holes and excavations to the
reasonable satisfaction of the Chief Inspector of
Mines. In addition the Company shall take all
reasonable measures to leave the surface of the Lease
Area in useable condition and to restore all structures
thereon not the property of the Company to their
original condition. In the event that the Company
fails to do so, the Minister shall restore and make
safe the Lease Area and everything thereon at the
expense of the Company.

30.

31.

(f£) The Company shall have the right to enter upon the
Lease Area for the aforesaid purposes, subject to the
rights of surface owners or others, for a period of six
months from the effective date of the termination or
such longer period as the Minister may decide.

FORCE MAJEURE:

(a) All obligations on the part of the Company to comply
with any of the conditions herein (except the
obligation to make payment of monies due to the
Government) shall be suspended during the period the
Company is prevented by force majeure from fulfilling
such obligations, the Company having taken all
reasonable precautions, due care and reasonable

alternative measures with the objective of avoiding

such non-compliance and of carrying out its obligations
hereunder. The Company shall take all reasonable steps
to remove such causes of the inability to fulfil the
terms and conditions hereof with the minimum of delay.
(b) For the purpose of this paragraph, force majeure
includes government restraints not arising from the
non-compliance by the Company with the condition

herein, acts of God, war, strikes, insurrection, riots,
earthquakes, storm, flood or other adverse weather
conditions or any other event which the Company could
mot reasonably be expected to prevent or control, but
Shall not include any event caused by a failure to
observe good mining practices or by the negligence of
the Company or any of its employees or contractors.

- (ce) The Company shall notify the Minister within

forty-eight hours of any event of force majeure
affecting its ability to fulfil the conditions hereof
or of any events which may endanger the natural
resources of Ghana and similarly notify the Government
of the restoration of normal conditions within
forty-eight hours of such restoration. This provision
shall be in addition to any requirements contained in
the Mining Regulations in force in Ghana.

(d) The terms of this Agreement shall be extended for a
period of time equal to the period or periods during
which the Company was affected by conditions set forth
in sub-paragraphs (a) and (b) of this paragraph or for

such period as may be agreed by the parties.
POLITICAL ACTIVITY:
The Company shall not engaye in political activity of any
kind in Ghana or make a donation, gift or grant to any
political party. The Company shall make it a condition of
employment that no employee, other than a citizen of Ghana
tier

| +38.

34.

35.

shall engage in political activity and shall not make
donations, gifts or grants to any political party. In the
event of any such employee acting in disregard to this
condition, he shall be dismissed forthwith.

ADVERTISEMENTS, PROSPECTUSES, ETC.

Neither the Company nor any affiliated Company shall in any
manner claim or suggest, whether expressly or by
implication that the Government or any agency or official
thereof, has expressed any opinion with respect to gold in
the Lease Area and no statement to this effect shall be
included in or endorsed on any prospectus notice, circular,
advertisement, press release or similar document issued by
the Company or any Affiliated Company for the purpose of
raising new capital.

Each of the parties hereto undertake that it will from time
to time do all such acts and make, enter into, execute,
acknowledge and deliver at the request of the other party,
such supplemental or additional instruments, documents,
agreements, consents, information or otherwise as may be
reasonably required for the purpose of implementing or
assuring the rights and obligations of the other party
under this Agreement.

NOTICE:

Any application, notice, consent, approval, direction,
instruction or waiver hereunder shall be in writing and
shall be delivered by hand or by registered mail. Delivery
by hand shall be deemed to be effective from the time of
delivery and delivery by registered mail shall be deemed to
be effecive from such time as it would in the ordinary
course of registered mail be delivered to the addressee.
ARBITRATION AND SETTLEMENT OF DISPUTES:

(a) Any dispute or differences between the parti.

arising
out of or in connection with this Agreement or any
agreed variation thereof or in respect of the
interpretation or enforcement of the provisions of this
document or any agreed variation or as to the rights,
duties or liabilities of either party shall unless the
Parties agree to submit to any procedures available in
Ghana for the settlement of such dispute be submitted
at the instance of either party to the jurisdiction of
the International Centre for the Settlement of
Investment Disputes for settlement by reconciliation or
arbitration pursuant to the Convention on the
Settlement of Investment Disputes between States and
Nationals of other States.

a aaa ull si

36.

38.

39,

(b) The Parties acknowledge and agree that this Agreement
was made on the basis of the laws and conditions
prevailing at the date of the effective conclusion of
the negotiation of this Agreement and accordingly, if
thereafter, new laws and conditions come into existence
which unfairly affect the interest of either party to
this agreement, then the party so unfairly affected
shall be entitled to request a re-negotiation and the
parties shall thereupon re-negotiate. The parties
hereby undertake and covenant with each other to make
every effort to agree, co-operate, negotiate and to
take such action as may be necessary to remove the
causes of unfairness or disputes.

ASSIGNMENT AND TRANSFER OF STOCK:

(a) This Agreement shall not be assignable in whole or in
part by the Company without the consent of the
Government.

(b) The Government may impose such conditions precedent to
the giving of such consent as it may deem appropriate
in the circumstances. No assignment, however, may
relieve the Company of its obligations under this
Agreement except to the extent that such obligations
are actually assumed by the Assignee.

HEADINGS:

The headings given to paragraphs in this Agreement are for

convenience only and shall not affect the construction or

interpretation of this Agr

GOVERNING LAWS:

This Agreement shall be governed and construed in

accordance with the Laws for the time being in force in

ent.

Ghana.

EFFECTS OF SURRENDER OF ORIGINAL LEASES

(a) The Government and the Company hereby agree, confirm
and declare that notwithstanding the surrender of the
Original Leases:-

(i) all rights, permits and licences acquired or
granted by the Company pursuant thereto shall be
preserved and remain in full force and effect;

(ii) all assets movable and immovable referred to in
the Original Leases to become the property of the
Government without charge on the termination of
the said Original Leases shall be retained by the
Company.

(b) The Government hereby waives and undertakes not to seek
to exercise, all or any of its right under the Minerals
and Mining Law, 1986 PNDCL.153 and under the Original
Leases:

|
1
i

|
|
|
jj

(i) to acquire or receive moveable assets of the
Company which shall remain the property of the
Company; and

(ii) for any of its officers, named therein to receive
the records and data as specified in Clause 14(d)
of each of the Original Leases.

FIRST SCHEDULE

Mining Lease Dated the 26th of November 1984 between the
Government of Ghana and Ashanti Goldfields Corporation
Limited and Registered as No.280/1985 covering "ALL THAT
PIECE OR PARCEL OF LAND" containing an approximate area of
64,000.00 Acres (100 square miles) lying to the East of
Fiankuma and Ampunyasi and to the West of Akrokeri and
Jimisokakraba in the Adansi Banka District of Ashanti
Region of the Republic of Ghana which piece of land is more
particularly delineated on the plan annexed thereto for the
purpose of identification and not of limitation.

Mining Lease dated the 27th of June 1991 between the
Government of Ghana and Ashanti Goldfields Corporation
Limited and Registered as No.470/1991 covering "ALL THAT
PIECE OR PARCEL OF LAND" containing an approximate area of
5.12 square kilometres lying to the North and South of
Nyamso village and Latitude 6°12' and bounded on the East
and West by Obuasi Town and Longitude 1°44' respectively
in the Adansi West District of Ashanti Region of the
Republic of Ghana which piece or parcel of land is more
particularly delineated on the plan annexed thereto for the
purposes of identification and not of limitation

Mining Lease dated the 27th of June 1991 between the
Government of Ghana and Ashanti Goldfields Corporation
Limited and Registered as No.471/1991 covering "ALL THAT
PIECE OR PARCEL OF LAND" containing an approximate area of
50 square kilometres lying to the West of the present
A.G.C. concession; North of Bekansi South Boundary and
South of the Kumasi-Obuasi road in the Adansi West district
of the Ashanti Region of the Republic of Ghana which piece
or parcel of land is more particularly delineated on the
plan annexed thereto for the purposes of identification and
not of limitation.

Mining Lease dated the 27th of June 1991 between the
Government of Ghana and Ashanti Goldfields Corporation
Limited and Registered as No.472/1991 covering "ALL THAT
PIECE OR PARCEL OF LAND" containing an approximate area of
25 square kilometres lying to the West of the present
A.G.C. concession and North of the Kumasi-Dunkwa Road in
the Adansi West district of the Ashanti Region of the

‘AMNEXED GOLD MINING LEASE

DATED THE ce pay OF Navel 9}

Gop

. . —

Republic of Ghana which piece or parcel of land is more
particularly delineated on the plan annexed thereto for the
purpose of identification and not of limitation.

SECOND SCHEDULE

All that piece or parcel of land containing an approximate
area of 334.27 square kilometres bounded on the North and
South by Latitudes 6°20'00" and 6°02'30"; and on the
East by Longitudes 1937'25" and 1°38'05"; and on the
West 1°42'30" and 1°46'57" in the Amansie East and
Adansi West districts respectively of the Ashanti Region of
the Republic of Ghana which piece or parcel of land is more
Particularly delineated on the plan annexed hereto for the
purposes of identification and not of limitation.

IN WITNESS WHEREOF the party of the first part has hereunto set
his hand and affixed the seal of the Ministry of Energy and
Mines and the party hereto of the second part has hereunto
caused its common Seal to be affixed the day and year first
above written.

SIGNED, SEALED AND DELIVERED:

THE GOVERNMENT OF THE REPUBLIC OF GHANA
By RICHARD KWAME PEPRAH

The Minister of Energy and Mines
for and on behalf of the Government
of Ghana who by his execution
warrants to the other party that he
is duly authorized and empowered to
enter into this Agreement

in the presence of:

Kk. pysate. CQ DA)...

THE COMMON SEAL OF THE WITHIN-NAMED
ASHANTI GOLDFIELDS COMPANY LIMITED
was affixed to these presents and the
same were delivered in the presence of

SECRETARY

OATH OF PROOF

ka of ACCRA make oath and say that
on the day of 19 I was present and
saw Minister of Energy and Mines
duly execute the Instrument now produced to me and marked "A"
and that the said can read
and write.

SWORN at Accra, this day of 19

BEFORE ME

REGISTRAR OF LANDS DE

PONEN

This is the Instrument Marked "A" Referred to in the Oath

of Sworn before me this
day of 19
REGISTRAR OF LANDS
CERTIFICATE OF PROOF

On the day of 19 at O'clock in
the noon this Instrument was proved before me by the Oath
of the within-named to have been duly
executed by the within-named for

and on behalf of "the Government" of the Republic of Ghana the
Lessor herein.

REGISTRAR OF LANDS

GOVERNMENT OF THE REPUBLIC OF GHANA

ASHANTI GOLDFIELDS COMPANY LIMITED

Mining Lease

a.
SOLICITOR ‘OF “THE |
SUPREME COURT
GHANA
